Citation Nr: 1205638	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a separate compensable evaluation for bilateral ankle disabilities, currently evaluated under service-connected bilateral pes cavus with plantar arch strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  






INTRODUCTION

The Veteran had active service from April 1983 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California, in which the RO determined that the Veteran's service-connected bilateral pes cavus with plantar arch strain included limitation of motion of both ankles, and also determined that a rating in excess of 30 percent was not warranted.  In February 2007, the Veteran filed a notice of disagreement (NOD) and maintained that his limitation of motion of both ankles was a separate disability from his service-connected bilateral pes cavus with plantar arch strain, thereby warranting a separate compensable evaluation.  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a timely substantive appeal (VA Form 9) in March 2008.  

The Veteran requested a personal hearing before the Board in his March 2008 substantive appeal; however, he withdrew such request by letter dated in November 2011.  See 38 C.F.R. § 20.702(e) (2011).


FINDING OF FACT

In January 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in regard to the claim for entitlement to a separate compensable evaluation for bilateral ankle disabilities, currently evaluated under service-connected bilateral pes cavus with plantar arch strain.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a separate compensable evaluation for bilateral ankle disabilities, currently evaluated under service-connected bilateral pes cavus with plantar arch strain, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a statement received by the Board in January 2012, the Veteran's representative stated that per telephone call with the Veteran, because he was satisfied with the RO's August 2010 rating action wherein he was assigned a 100 percent combined disability rating, effective from September 9, 2009, he wanted to withdraw his current claim on appeal, which was entitlement to a separate compensable evaluation for bilateral ankle disabilities, currently evaluated under service-connected bilateral pes cavus with plantar arch strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed.








ORDER

The appeal of the issue of entitlement to a separate compensable evaluation for bilateral ankle disabilities, currently evaluated under service-connected bilateral pes cavus with plantar arch strain, is dismissed.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


